Order, Supreme Court, Bronx County (Anne E. Targum, J.), entered August 11, 2003, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Plaintiff seeks damages for injuries sustained from a fall after being growled at and chased by a guard dog at defendant’s commercial premises. As a landowner, defendant owed a duty to plaintiff to maintain its property in a reasonably safe condition, *328but it failed to make that prima facie showing. Even where a hazardous condition—such as the pile of auto parts that plaintiff fell over—is open and obvious, relieving the landlord of the duty to warn, defendant can still be held liable for failure to maintain safe premises (Westbrook v WR Activities-Cabrera Mkts., 5 AD3d 69 [2004]). There are also questions of fact as to defendant’s knowledge and ownership of the dog. Concur—Tom, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.